DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 08/11/2021.
Claim 7 has been cancelled.
Claims 1, 3-4, 8-11 have been amended.
Claims 1-6 and 8-11 are pending.
Claims 1-6 and 8-11 are rejected.

Response to Amendment
In the Remarks filed 08/11/2021, Applicant has amended:
The language of claim 4 to address the previously presented 35 U.S.C. 112(b) rejection regarding the use of the term “decision” and associated issue of clarity of the use of the term. The Examiner therefore withdraws the 35 U.S.C. 112(b) rejection made in the non-final Office action dated 04/30/2021. However, the amendments have resulted in a new 35 U.S.C. 112(b) issue regarding the clarity of the language which is further presented below in the current action.

Response to Arguments
In Remarks filed on 08/11/2021, Applicant substantially argues:
The applied references Cha, Runkis and Song fail to disclose the amended limitation of claim 1, and similarly amended claims 10 and 11, of “determining whether data for the write-in request is long-term storage data.” 
The applied references fail to disclose the limitations of claims 2-6 and 8-9 by virtue of dependency on independent claim 8 for the reasons identified above. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated August 11, 2021.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 6 has been amended to remove “, and” from the limitation; however, no replacement punctuation was amended to correct the limitation. The inclusion of a semicolon(;) after “data” in line 6 is suggested.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites executing the process of re-writing “regardless of a result of the determining.” It is unclear as to which “determining” is being referred to in this case as there are three determining steps recited in independent claim 1, from which claim 4 depends. For the purposes of the current action, it is interpreted that the limitation of claim 4 is to refer to the “determining whether a re-write of data is required…” While this may be the intended dependency and is interpreted as such for the purposes of the current prior art rejections, it is not clear that this is the “determining” being referred to in claim 4. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2017/0109232) in view of Runkis et al. (US 2015/0293896) and further in view of Song et al. (US 2017/0139761) and still further in view of Kunimatsu et al. (US 2012/0191900).

Regarding claim 1, Cha discloses, in the italicized portions, an information processing apparatus, comprising: a non-volatile storage device ([0040] In some embodiments, each of the plurality of semiconductor memory devices 200a.about.200n may be a may be a memory device including resistive type memory cells such as a magnetoresistive random access memory (MRAM), a resistive random access memory (RRAM), a phase change random access memory (PRAM) and a ferroelectric random access memory (FRAM), etc.); a memory; and a processor coupled to the memory and configured to execute a scrubbing processing, the scrubbing processing including ([0165] The processor 1110 may include a memory controller 1111 for controlling operations of the memory module 1140. The memory controller 1111 included in the processor 1110 may be referred to as an integrated memory controller (IMC). A memory interface between the memory controller 1111 and the memory module 1140 may be implemented with a single channel including a plurality of signal lines, or may be implemented with multiple channels, to each of which at least one memory module 1140 may be coupled.): reading data from the storage device; determining whether a re-write of the data is required according to a result of reading the data; re-writing the data which has been read at a same position in the storage device consecutively multiple times when it is determined that the re-write is required ([0074] In addition, the error correction circuit 400, in a scrubbing mode, may perform a scrubbing operation that reads a first unit of data including a first sub-unit of data, a second sub unit of data and a parity data, from a selected sub-page of a plurality of sub-pages in an activated page, corrects the second sub unit of data including an error bit by using a parity data and writes back the corrected second sub unit of data in a memory location corresponding to the second sub unit in the sub-page. [0004] In some embodiments, a method of scrubbing errors from a semiconductor memory device including a memory cell array and an error correction circuit, can be provided by accessing a page of the memory cell array to provide a data that includes sub units that are separately writable to the page of memory and to provide parity data configured to detect and correct a bit error in the data and selectively enabling write-back of a selected sub unit of the data responsive to determining that the selected sub unit of data includes a correctable error upon access as part of an error scrubbing operation.); writing the data at the same position once or consecutively multiple times when writing the data according to a write-in request for the data in the storage device; and determining, according to a characteristic of the data, the number of times the data is to be written; and determining whether the data for the write-in request is long-term storage data. Herein Cha discloses performing a scrubbing operation for correcting error-correctable data. Cha does not specifically refer to performing the rewrite of the data during the scrubbing operation consecutively multiple times; however, Runkis discloses in Paragraph [0031] “This overwriting may be done to ensure that no one has access to the original bit stream, thereby enhancing the security of data in system 100. In an embodiment, after the parsing module processes the bit stream into one or more first datasets, a complimentary method running in a separate thread may overwrite any file space occupied by the bit stream using a scrub algorithm that repeatedly writes a random or non-random data pattern to each memory location to deep clean the memory space or swap file space occupied by the bit stream.” Herein it is presented by Runkis the use of a scrubbing operation for repeatedly writing a piece of non-random data in order to ensure overwriting of data areas such that the original data may not be read. To the same effect however, it is presented that would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a scrubbing operation may be performed for repeatedly writing data to a storage location in order to ensure the value is set to the location as part of the scrubbing operation performed by Cha. In either case of Cha or Runkis, the scrubbing is performed as part of the data security of the system. Cha discloses performing writes to storage; however, Cha does not refer to a characteristic of the data when determining how many times to write the data. Regarding the multiple writes and characteristic of the data, Song discloses in Paragraph [0057] “In some embodiments, a write to a portion of memory (e.g., selectable portion 142 of NVM 140-1, as indicated in FIG. 1) is performed by memory operation module 210. After the write is performed, a read is performed by enhanced post-write read module 212 on the memory portion 142, and an error metric value (e.g., BER) is determined by error metric determination module 220 based on the results of the read. If the error metric value exceeds a threshold value (e.g., as determined by threshold criteria module 222), an entry for the memory portion is inserted into an error adjustment characteristics table (e.g., table 500, FIG. 5A) by error adjustment characteristics table module 218. When a subsequent write to the same memory portion occurs (e.g., a subsequent write to memory portion 142), if the entry for the memory portion is present in the error adjustment characteristics table (e.g., as determined by error adjustment characteristics table module 218), the write is performed using an error adjustment characteristic (e.g., as determined by error correction adjustment module 224). The error adjustment characteristic includes one or more techniques for avoiding future errors, such as increasing the number of parity bits used for the write to selectable portion 142, adjusting the write voltage level used for the write, and/or using padding data in lieu of the data of the write… In this way, a device uses error adjustment techniques for writes to a memory portion when the memory portion exhibits erroneous behavior (as indicated by the presence of an entry for the memory portion in an error adjustment characteristics table) and the device ceases to use the error adjustment techniques when the erroneous behavior is no longer exhibited by the memory portion (as indicated by the absence of an entry for the memory portion in an error adjustment characteristics table).” Herein it is noted that when the write occurs to the portion of memory, an error metric value is stored as a characteristic related to the data. This characteristic then is used for influencing future writes to the location. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the scrubbing process as disclosed by Cha and Runkis in combination may be modified as disclosed by Song in the effort to correct erroneous behavior and ensure data integrity to adjust the number of writes as disclosed by Runkis to make sure correct data is stored. Regarding determining whether the data is long-term storage data, Kunimatsu discloses in Paragraphs [0180] and [0206] “[0180] If the data life of the write target data is determined to be long (step S3), the writing management unit 20 references "importance" of the coloring information of the write target data to determine the importance of the write target data (step S5). [0206] This setting shows that the writing frequency predicted from data is extremely low and the predicted reading frequency is high. That is, data having such an extension is predicted that the data may be rewritten several times when the operating system 27 is updated or another program is installed and thus is handled almost like read-only data.” Herein it is disclosed by Kunimatsu that it may be determined whether data has a long “life” which references whether the data is not updated frequently which is found analogous to “long-term storage data”. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform re-writing of data according to a characteristic as disclosed by Song according to whether the data may be considered “long-term” as disclosed by Kunimatsu such that the data is accurate for a longer period of time according the effects of multiple rewrites as disclosed by Song. Cha, Runkis, Song, and Kunimatsu are analogous art because they are from the same field of endeavor of managing data integrity.
Regarding claim 8, Song further discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: determine an execution cycle of the scrubbing process for the data according to the determined number of times of write-ins of the data ([0104] In some embodiments, the entry added to the error adjustment characteristics table 500 further includes the first error adjustment characteristic (e.g., information indicating or corresponding to an increased number of parity bits). In accordance with a determination that the second error metric exceeds the first threshold value, the device updates (632) the entry to replace the first error adjustment characteristic with a second error adjustment characteristic (e.g., an adjusted write voltage level). For example, error adjustment characteristics table 500 includes one or more additional columns to indicate a type (e.g., increased number of parity bits, adjusted write voltage level, padding data, or reducing number of bits used in the memory cell) and/or degree of error adjustment (e.g., number of additional parity bits, number of parity bits per codeword, value indicating amount of voltage adjustment, amount of reduction of number of bits used in the memory cell) to be applied during a write. In some embodiments, the second error adjustment characteristic is determined in accordance with the second error metric value.). Herein it is disclosed by Song that the characteristics of the data stored initially may impact the number of rewrites as based on the number of errors that may need correcting during the scrubbing 
Regarding claim 10, Cha discloses a storage control apparatus, comprising: a memory; and a processor coupled to the memory and configured to ([0165]): read data from a storage device; determine whether a re-write of the data is required according to a result of reading the data; re-write the data which has been read at a same position in the storage device consecutively multiple times in a case where a re-write is decided as being required ([0004] and [0074] and [0040]); write the data at the same position once or consecutively multiple times when writing the data according to a write-in request for the data in the storage device; and determine, according to a characteristic of the data, the number of times the data is to be written; and determine whether the data for the write-in request is long-term storage data. Cha does not specifically refer to performing the rewrite of the data during the scrubbing operation consecutively multiple times; however, Runkis discloses in Paragraph [0031] the use of a scrubbing operation for repeatedly writing a piece of non-random data in order to ensure overwriting of data areas such that the original data may not be read. To the same effect however, it is presented that would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a scrubbing operation may be performed for repeatedly writing data to a storage location in order to ensure the value is set to the location as part of the scrubbing operation performed by Cha. Cha discloses performing writes to storage; however, Cha does not refer to a characteristic of the data when determining how many times to write the data. Regarding the multiple writes and characteristic of the data, Song discloses in Paragraph [0057] that when the write occurs to the portion of memory, an error metric value is stored as a characteristic related to the data. This characteristic then is used for influencing future writes to the location. Regarding determining whether the data is long-term storage data, Kunimatsu discloses in Paragraphs [0180] and [0206]
Regarding claim 11, Cha discloses, in the italicized portions, a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a storage control processing ([0164] The processor 1110 may perform various computing functions, such as executing specific software for performing specific calculations or tasks.), the process comprising: reading data from a storage device; determining whether a re-write of the data is required according to a result of reading the data, re-writing the data which has been read at a same position in the storage device consecutively multiple times in a case where a re-write is decided as being required ([0004] and [0074]); writing the data at the same position once or consecutively multiple times when writing the data according to a write-in request for the data in the storage device; and determining, according to a characteristic of the data, the number of times the data is to be written; and determining whether the data for the write-in request is long-term storage data.  Cha does not specifically refer to performing the rewrite of the data during the scrubbing operation consecutively multiple times; however, Runkis discloses in Paragraph [0031] the use of a scrubbing operation for repeatedly writing a piece of non-random data in order to ensure overwriting of data areas such that the original data may not be read. To the same effect however, it is presented that would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a scrubbing operation may be performed for repeatedly writing data to a storage location in order to ensure the value is set to the location as part of the scrubbing operation performed by Cha. Cha discloses performing writes to storage; however, Cha does not refer to a characteristic of the data when determining how many times to write the data. Regarding the multiple writes and characteristic of the data, Song discloses in Paragraph [0057] that when the write occurs to the portion of memory, an error metric value is stored as a characteristic related to the data. This characteristic then is used for influencing future writes to the location. Regarding determining whether the data is long-term storage data, Kunimatsu discloses in Paragraphs [0180] and [0206] that it may be determined whether data has a long “life” which references whether the data is not updated frequently which is found analogous to “long-term storage data”.  Claim 11 is rejected on a similar basis as claim 1.

s 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Runkis and further in view of Song and still further in view of Kunimatsu and Suzuki et al. (US 2019/0189239).

Regarding claim 2, Cha further discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: write the data once in the storage device when the data is written according to a write-in request for the storage device ([0072] The error correction circuit 400, in a write operation, may generate parity data based on the main data MD from the data I/O buffer 299, and may provide the I/O gating circuit 290 with the codeword CW including the main data MD and the parity data. The I/O gating circuit 290 may write the codeword CW in one bank array. ), but does not explicitly disclose and execute the scrubbing process for the data at a first cycle after the data is written according to the write-in request, and executes the scrubbing process at a second cycle after the re-write is executed for a first time in the executed scrubbing process, the second cycle being longer than the first cycle. Regarding the scrubbing at a first and second cycle, with the second cycle being longer than the first, Suzuki discloses in Paragraphs [0071], [0095], and [0124] “[0071] However, when there are few error bits in data, it is unnecessary to immediately execute the rewrite since the reliability of data has not decreased so much. In addition, a cell deteriorates more quickly when the rewrite is performed excessively. Thus, the NVM module 115 of the present embodiment periodically determines whether rewrite is necessary, for example, and executes the rewrite only to a storage area that is determined to require rewrite. [0095] As described above, the NVM module 115 according to the present embodiment appropriately performs the rewrite process on the block in which the error bits have increased. As a result, the NVM module 115 of the present embodiment can reduce the error bits while lowering the frequency of refresh. A degree of deterioration of the FM 320 caused by the rewrite process of re-injecting electrons into a cell is smaller than a degree of deterioration of the FM 320 caused by the refresh process accompanied by erasure of a block. Therefore, the NVM module 115 of the present embodiment can maintain the reliability of data held by the FM 320 while achieving a long life of the FM 320. [0124] Specifically, for example, the embedded processor 315 may calculate an elapsed time since data has been written to the last page in step S1103 and compare the elapsed time with a rewrite period threshold in step S1104.” Herein it is disclosed by Suzuki that rewrites may only need to be performed as needed and therefore reduce the degradation of the memory caused by the rewriting process over time. In particular, the time period between writing of data may be used to dictate the performing of the scrubbing operation. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform subsequent scrubbing operations after initially writing data at a longer time period since than the previous write in order to reduce unnecessary rewrites as noted by Suzuki and in view of the scrubbing as would be performed by Cha and Runkis thereby allowing the data to remain reliable for a longer period of time. Cha, Runkis and Suzuki are analogous art because they are from the same field of endeavor of maintaining data integrity.
Regarding claim 3, Cha further discloses the information processing apparatus according to claim 2, wherein the processor is configured to: execute the scrubbing process at the second cycle a given number of times, the processor makes an execution cycle of the scrubbing process shorter than the second cycle ([0116] The receiving cycle of the newly defined scrubbing command may be newly decided between the memory controller 100 and the semiconductor memory device 200a. The scrubbing command may be provided to the semiconductor memory device 200a so that all of the pages of the first bank array 310 are activated at least once each refresh cycle (for example, 64 ms) as defined in a specification of the semiconductor memory device 200a. The period of the refresh with scrubbing commands may be set to be long enough to satisfy the refresh cycle as defined in the specification of the semiconductor memory device 200a. The longer the period of the scrubbing command, the greater number of sub-pages that can be selected for scrubbing in response to a single scrubbing command. [0117] For example, when the newly defined scrubbing command is used, a scrubbing operation may be performed on all of the sub-pages included in a single page in response to a single scrubbing command. On the other hand, when the auto refresh command is used, a scrubbing operation may be performed on a single sub-page in response to a single refresh command.). Noted herein the period of the scrubbing may be altered thereby controlling the amount of data to be processed during the scrubbing period. Furthermore, it would be obvious to one of ordinary skill in the art that the time to perform the scrubbing may be shorter than the period between scrubbing as designated by the commands. It is noted there is no explicitly identified purpose as to this setting to distinguish the language over predefined periods as noted in the prior art.
Regarding claim 4, Cha further discloses the information processing apparatus according to claim 2, wherein the processor is further configured to: execute the process of re-writing regardless of a result of the determining, for every execution of the scrubbing process that occurs during the second cycle ([0055] When the command signal CMD corresponds to a scrubbing command, the semiconductor memory device 200a may activate one page in the memory cell array 300, may select at least one sub-page of the activated page and may read a first unit of data from the selected sub-page. The first unit of data may include at least two sub units of data and a parity data associated with the two sub units of data. In addition, the at least two sub units may include a first sub unit and a second sub unit, where the second sub unit of data includes an error bit (i.e., the value of a data bit in the second sub unit is the opposite value compared to the value that was originally written to the second sub unit). The semiconductor memory device 200a may perform a scrubbing operation that corrects the error bit in the second sub unit of data using the parity data and writes back the corrected second sub unit of data in a memory location corresponding to the second sub unit in the sub-page. And [0056-57]). Noted herein when the scrubbing command is received at the storage device, at least a value of a data bit is corrected via the scrubbing process. Furthermore, it is noted that the system is capable of performing a refresh operation during which all designated memory locations may have data rewritten as part of ensuring data integrity. The Examiner notes the interpretation that the performance of the re-write regardless of a result is indicative of a refresh operation.
Regarding claim 9, Cha discloses, in the italicized portion, the information processing apparatus according to claim 1, wherein the processor further configured to: determine a re-write as being and correct a data having inversion-corrected bits in the data which has been read is re-written in the storage device ([0070-0077]). Cha discloses performing the error bit, otherwise interpreted as inverted-bits, correction to affected bits. Regarding the number of error bits being larger than a given number, Suzuki discloses in Paragraphs [0063-0067] “[0063] When a certain number of error bits have occurred in data held by the FM 320, the NVM module controller 310 of the present embodiment reads the data from the FM 320. Further, the NVM module controller 310 creates expected value data, which is data obtained by correcting the error bit of the data using the ECC, and transmits the expected value data to the FM 320 holding the data in which the error bit has occurred. The FM 320 having received the expected value data writes the expected value data in an area where the data in which the error bit has occurred is stored to correct the error bit occurring in the data. The rewrite process is a process of writing the expected value data in the area where the data in which the error bit has occurred is stored.” Herein it is noted by the “certain number of error bits” when scrubbing occurs and rewrites are performed to correct the error bit. Similarly noted in the rejection of claim 2, the number of rewrites is managed in order to slow the deterioration of the storage device and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the requirement for scrubbing may be determined based on a threshold number of error bits to optimize the performance and longevity of the storage device.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cha in view of Runkis and further in view of Song and still further in view of Kunimatsu and Naruko et al. (US 2019/0278486).

Regarding claim 5, Cha, Runkis, Song and Kunimatsu do not explicitly disclose the information processing apparatus according to claim 1, wherein the processor is further configured to: increase the number of times the data is to be re-written consecutively every time the process of re-writing is executed. Cha and Runkis in combination disclose performing the rewriting multiple Paragraph [0003] “Flash memories have characteristics (maintenance characteristics) in which the number of inverted bits (failure bits) increases in stored data in accordance with elapsed times after writing of data. Further, flash memories have characteristics (deterioration in data maintenance characteristics) in which an increase in the number of failure bits accelerates with the number of erasing processes (the number of erasures).” Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the repeated writes as performed in Runkis over time in order to ensure corrected bit values to address the increased deterioration of the storage as presented by Naruko during the scrubbing as performed in Cha. Cha, Runkis, Song, Kunimatsu and Naruko are analogous art because they are from the same field of endeavor of managing data integrity.
Regarding claim 6, Cha further discloses, in the italicized portions, the information processing apparatus according to claim 1, wherein the processor is further configured to: execute the process of re-writing, and increase the number of times the data is to be re-written consecutively, and extends an execution cycle of the scrubbing process ([0116-0117]). As noted herein, the scrubbing period may be adjusted according to the command in order to alter how much data may be processed during the scrubbing operation. Regarding increasing the number of re-writes, Naruko discloses in Paragraph [0003] that the storage device may deteriorate over time and therefore it would be obvious to one of ordinary skill in the art that the number of rewrites may be increased as disclosed by Runkis to ensure data is correctly written. Furthermore, it would be obvious to one of ordinary skill in the art that should the rewrite process be extended, this would require a longer scrubbing period to perform the rewrites which Cha discloses may be defined according to the scrubbing command.




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135